Case 2:20-cv-00146 Document 108 Filed 01/06/21 Page 1 of 2 PagelD #: 3777

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

AMBER D. HALL,

Plaintiff,
V. Civil Action Number: 2:20-cv-00146
Judge: John T. Copenhaver, Jr.

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN,

KENNETH SUPRENANT,

& SCOTT HUGHES,

Defendants.

NOTICE OF SETTLEMENT CONFERENCE
Notice is hereby given that all involved parties have agreed to conduct a Settlement
Conference beginning at 10:00 a.m. Eastern Standard Time on Ti hursday, January 7, 2021.

Counsel for Defendant has agreed to prepare a “link” to ensure virtual attendance.

AMBER D. HALL,
By Counsel:

—

 

yy AdriartHoosier, II

West Virginia State Bar Number: 10013
Hoosier Law Firm, PLLC

213 Hale Street, Suite 100

Charleston, West Virginia 25301

T: 681-265-5000

F: 681-265-5001
Case 2:20-cv-00146 Document 108 Filed 01/06/21 Page 2 of 2 PagelD #: 3778

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

AMBER D. HALL,

Plaintiff,
Vv. Civil Action Number: 2:20-cv-00146
Judge: John T. Copenhaver, Jr.

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN,

KENNETH SUPRENANT,

& SCOTT HUGHES,

Defendants.

CERTIFICATE OF SERVICE
I, D. Adrian Hoosier, II, counsel for Plaintiff, do hereby certify that ] have served
the foregoing NOTICE OF SETTLEMENT CONFERENCE, via United States District

Court E-filing, on this the 6" day of January, 2021, to the following:

Hendrickson & Long, PLLC
Attention: Raj A. Shah
Post Office Box 11070

Charleston, West Virginia 25339

Burr & Forman, LLP
Attention: Ronald W. Flowers, Jr.
420 North 20" Street, Suite 3400
Birmingham, Ae 35203

LEG.

 

 

IY Adrian! Hoosier, il, Esquire WVSB #10013
